Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent to render a decision on the petitioner’s motion for leave to renew her petition *727in a proceeding entitled Matter of Word v New York State Commn. of Correction, commenced in the Supreme Court, Westchester County, under index No. 07-225. Application by the petitioner for leave to prosecute this proceeding as a poor person.
Ordered that the application is granted to the extent of waiving the filing fee and the application is otherwise denied; and it is further,
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
On March 11, 2008 the respondent rendered a decision on the petitioner’s motion for leave to renew. Accordingly, this proceeding has been rendered academic. Skelos, J.P, Ritter, Florio and Dickerson, JJ., concur.